Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaga et al. (JP 2015-073052 A).
Regarding Claim 1:
Yamanaga teaches that a multilayer coil array comprising: 
an element body that includes a magnetic layer (5A-5E; Fig. 2-3; para 0021) containing magnetic particles (see para 0022); 
a first coil (L1, Fig. 2; para 0020) and a second coil (L2) that are built into the element body; 
a first outer electrode (3A, Fig. 1), a second outer electrode (3B, Fig. 1), a third outer electrode (4A, Fig. 1), and a fourth outer electrode (4B, Fig. 1) that are provided on a surface of the element body and are respectively electrically connected to end portions of the first coil and the second coil; and 
a non-magnetic layer (16A-16D, Fig. 2; para 0038) between the first coil and the second coil, 
wherein 
the first coil and the second coil  are each formed by a plurality of coil conductors being connected to each other in a stacking direction (construed from Fig. 3), 
at least one of a coil conductor (10D, Fig. 3) of the first coil that is closest to the second coil among the plurality of coil conductors of the first coil, and 
a coil conductor (12A, Fig. 3)  of the second coil that is closest to the first coil among the plurality of coil conductors of the second coil contacts the non-magnetic layer, and 
a length of the coil conductor (i.e. 10D and 12A in Fig. 2) that contacts the non-magnetic layer is different from lengths of the other coil conductors (construed from Fig. 3).  

Regarding Claim 2:
As applied to claim 1, Yamanaga teaches that the length of the coil conductor (i.e. 12A in Fig. 3) that contacts the non-magnetic layer is smaller than the lengths of the other coil conductors (i.e. 12B-12D; construed from Fig. 3).  

Regarding Claim 3 and 6:
As applied to claim 1 and 2, Yamanaga teaches that a non-magnetic portion (16E) is provided in at least one place between adjacent coil conductors among the plurality of coil conductors of the first coil and the plurality of coil conductors of the second coil.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 7 are rejected under AIA  35 U.S.C. 103 as obvious over by Yamanaga.
Regarding Claims 4 and 7:
As applied to claim 3 and 6, Yamanaga teaches the claim invention except the non-magnetic layer and the non-magnetic portion have the same composition. 
	Although it is not explicitly stated that except the non-magnetic layer (16A-16D) and the non-magnetic portion (16E) have the same composition, this appears to be the case since it is not taught that they are formed of different materials. Alternatively, it would have been obvious that except the non-magnetic layer and the non-magnetic portion have the same composition would be formed of the same material to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamanaga in view of Watanabe et al. (JP 2006351954 A).
Regarding Claims 4 and 8:
As applied to claim 4 and 7, Yamanaga teaches the claim invention except the non-magnetic layer and the non-magnetic portion are composed of a Zn-Cu ferrite.
	However, Watanabe teaches in para 0031 that The nonmagnetic green sheet may be formed by applying a slurry containing a mixture of Fe 2 3 and ZnO and CuO as a raw material on a film by a doctor blade method.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the non-magnetic layer and the non-magnetic portion are composed of a Zn-Cu ferrite to provide a multilayer common mode filter capable of reducing stray capacitance and improving high-frequency characteristics (para 0012).

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. Applicants argue (page 4), “Applicant respectfully contends it is not clear from the drawings that there is a difference in lengths, and Yamanaga appears to be silent regarding the subject. Accordingly, Applicant respectfully asserts that there is no evidence in Yamanaga to support a position that the lengths of signal electrodes 10D, 10C, and 10B are different from each other. The Examiner respectfully disagrees. 
The claim merely recites “a length of the coil conductor that contacts the non-magnetic layer is different from lengths of the other coil conductors”  While the recitation of  “a length of the coil conductor” requires “different from lengths of the other coil conductors”, the claim does not further limit the “different” such that a length of the coil conductor that contacts the non-magnetic layer is greater than or smaller than from lengths of the other coil conductors. In Fig. 3, it clearly shows that conductor 10D has extended L-shaped part in left side which is connected with lead part 11A. This extended L-shaped part make the conductor 10D different than the conductor 10B and 10C. So, the Applicant assertion of “it is not clear from the drawings there is a difference in lengths” is moot.
Applicants argue (page 4), “11A and 11B are described in Yamanaga as being attached to a signal electrode rather than being a signal electrodeor part of a signal electrode. There is no evidence in Yamanaga that Yamanaga, or a person of ordinary skill in the art, would recognize extraction portions 11A and 11B as part of coil L1 or part of coil L2.” Similarly, In Fig. 3, it clearly shows that lead parts 11A and 11B have wider width and shape than the extended L-shaped of conductor 10D and 10A, respectively.  Therefore, a person of ordinary skill in the art recognize 11A and 11B as a lead part as shown in Drawing: 2.

    PNG
    media_image1.png
    406
    371
    media_image1.png
    Greyscale

Drawing: 2, an annotated version of Fig. 3

In response to Applicant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837